Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a method for positioning protective shields in a station for heating preforms made of thermoplastic material, so as to adapt the heating station to a new format of preforms, each preform having a neck intended to be maintained at a moderate temperature and a body having, directly beneath the neck, an under-neck diameter (D1), the heating station having: members for transporting the preforms one after another along a heating tunnel; at least one pair of parallel longitudinal heat shields for the necks, said heat shields being spaced apart transversely so as to leave a longitudinal slot for the preforms to run through, at least one of the protective shields being movable transversely so as to adapt the width of the slot to the new format of preforms; a motor-driven device for moving the at least one movable shield so as to automatically adapt the width of the slot, the positioning method comprising moving during a prior calibration step (S1), the two protective shields into an initial position in which they are spaced apart by a first distance much greater than the under-neck diameter (D1) of preforms of the new format, arranging into the new format, at least two calibration elements that have a predetermined transverse width relative to the under-neck diameter (D1) of the preforms, and moving the at least one of the movable protective shields transversely toward the other movable protective shield into a calibrated position in which they are each in simultaneous contact with the two calibration elements.  The closest prior art (Morin et al 2016/0151955 A1) discloses a pair of longitudinal rails (32) that serve to limit the heating of the necks of the preforms as the preforms are conveyed through a heating station by gripping members (30), but the reference fails to disclose or suggest a motor driven device for driving the longitudinal rails or a method of calibration to a different size of preform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        11/29/2021